Back to Form 8-K

[form8-k.htm]
Exhibit 10.1
 
FIRST AMENDMENT TO THE CREDIT AGREEMENT
 
This FIRST AMENDMENT TO THE CREDIT AGREEMENT, dated as of July 20, 2012 (this
“Amendment”), in respect of and to that certain Credit Agreement, dated as of
August 1, 2011 (as amended, modified, restated, amended and restated and/or
supplemented from time to time, the “Credit Agreement”), by and among WELLCARE
HEALTH PLANS, INC., a corporation formed under the laws of the state of Delaware
(the “Parent”) and THE WELLCARE MANAGEMENT GROUP, INC., a corporation formed
under the laws of the state of New York (“WMG”, and together with the Parent,
the “Borrowers”), the Lenders signatory thereto from time to time (the
“Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (in such capacity, together with its successors and assigns, if any, the
“Administrative Agent”).
 
RECITALS:
 
WHEREAS, the Parent has requested that the Administrative Agent and the Lenders
agree to certain amendments to the Credit Agreement.
 
WHEREAS, the Administrative Agent and the Lenders are willing to consent to this
Amendment pursuant to, and subject to, the terms and conditions set forth
herein.
 
NOW, THEREFORE, the parties agree as follows:
 
 

    SECTION 1. Definitions.  Capitalized terms used in this Amendment and not
otherwise defined shall have the meanings set forth in the Credit Agreement.    
      SECTION 2. Amendments to the Credit Agreement.  Effective as of the First
Amendment Effective Date (as defined below), the Credit Agreement is hereby
amended as follows:        
2.1
Article I, Section 1.01 is hereby amended as follows:         (a) 
The chart in the definition of “Applicable Rate” is hereby deleted in its
entirety and replaced with the following:

 
 

 
Cash Flow
Leverage Ratio
Eurodollar
Spread
ABR
Spread
Commitment
Fee Rate
 
Category 1:
 
< 0.75 to 1.00
1.50%
0.50%
0.25%
Category 2:
 
³ 0.75 to 1.00 but < 1.25 to 1.00
1.75%
0.75%
0.30%
Category 3:
 
³ 1.25 to 1.00 but < 1.50 to 1.00
2.00%
1.00%
0.35%
Category 4:
 
³ 1.50 to 1.00 but < 1.75 to 1.00
2.50%
1.50%
0.375%
Category 5:
 
³ 1.75 to 1.00 but < 2.25 to 1.00
3.00%
2.00%
0.45%
Category 6:
 
³ 2.25 to 1.00
3.25%
2.25%
0.50%



 
 

--------------------------------------------------------------------------------

 
 

        (b) 
Clause (i) of the definition of “Applicable Rate” is hereby amended by deleting
the phrase “Category 5” and replacing it with “Category 6”.
        (c) The definition of “Restricted Payment” is hereby deleted in its
entirety and shall be replaced with the following:          
““Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Subsidiary (other than a Joint Venture), or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of or otherwise with respect to any Equity Interests in the Parent
or any Subsidiary (other than a Joint Venture) or any option, warrant or other
right to acquire any such Equity Interests in the Parent or any Subsidiary
(other than a Joint Venture).”
        (d)   The definition of “Subsidiary Guarantor” is hereby deleted in its
entirety and shall be replaced with the following:

 
 ““Subsidiary Guarantor” means each Subsidiary, other than any Subsidiary that
is a New Subsidiary, a Joint Venture, a Foreign Subsidiary, an Immaterial
Subsidiary, Designated HMO Subsidiary, a Designated Insurance Subsidiary, an
Insurance Subsidiary or an HMO Subsidiary (provided, that any Joint Venture or
HMO Subsidiary that has provided a Guarantee of any Indebtedness of the Parent
or any other Loan Party shall, so long as such Guarantee remains in effect, be a
Subsidiary Guarantor).”
 

  (e)   The following definitions shall be added in proper alphabetical order:  
       
““New Subsidiary” means a subsidiary of a Subsidiary that is not a Loan Party.”
         
““Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form, that is not
a wholly-owned Subsidiary.”
        2.2  Article VI, Section 6.01(e) is hereby amended by deleting it in its
entirety and replacing it with the following:

 
 “(e) Purchase money indebtedness, Synthetic Lease Obligations and Capital Lease
Obligations of the Parent and its Subsidiaries incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including IT Assets, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) the aggregate amount of all such Indebtedness does not exceed
1.0% of the total consolidated revenue of the Parent and its Subsidiaries for
the four-quarter period ended as of the last day of the most recent fiscal
quarter for which financial statements of the Parent have been delivered in
accordance with Section 5.04, (ii) the Indebtedness when incurred shall not be
more than 100% of the lesser of the cost or fair market value as of the time of
acquisition of the asset financed, (iii) such Indebtedness is issued and any
Liens securing such Indebtedness are created concurrently or within 90 days
after such acquisition or the completion of such construction or improvement and
(iv) no Lien securing such Indebtedness shall extend to or cover any property or
asset of any Loan Party other than the asset so financed;”
 
 
2

--------------------------------------------------------------------------------

 
 

  2.3 Article VI, Section 6.01(k) is hereby amended by deleting in it its
entirety and replacing it with the following:      

 “(k)  Indebtedness of any person that becomes a Subsidiary, or is merged with
or consolidated into one of the Loan Parties, or any of their Subsidiaries,
after the date hereof (provided that (i) such Indebtedness exists at the time
such person becomes a Subsidiary, or is merged with or consolidated into one of
the Loan Parties, or any of their Subsidiaries and is not created in
contemplation of or in connection with such person becoming a Subsidiary and
(ii) the aggregate principal amount of Indebtedness permitted by this subsection
6.01(k) shall not exceed $15,000,000 at any time outstanding) and any
refinancings, renewals and replacements of any such Indebtedness that do not
(x) increase the outstanding principal amount thereof or (y) result in a
maturity date that is prior to, or decrease the weighted average life thereof
for the period ending before, the earlier of (A) 180th day following the
Maturity Date and (B) the date on which such original Indebtedness matured);”
 

  2.4  Article VI, Section 6.01(t) is hereby amended by deleting the “and” after
the “;” at the end of such section.         2.5  Article VI, Section 6.01(u) is
hereby amended by deleting the “.” at the end of such section and replacing it
with “;”.         2.6  Article VI, Section 6.01 is hereby amended by adding the
following new subsections at the end thereof:

 
“(v)          unsecured senior Indebtedness incurred by any Loan Party or any of
their Subsidiaries; provided, that (i) at the time of the incurrence of such
Indebtedness, both before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing, (ii) the Cash Flow Leverage
Ratio, at the time of and after giving effect (including giving effect on a Pro
Forma Basis) to the incurrence of such Indebtedness shall be at least 0.25 to
1.00 less than the maximum Cash Flow Leverage Ratio then permitted by Section
6.12, (iii) the aggregate principal amount of all such Indebtedness (other than
Guarantees by Subsidiaries of Indebtedness of any Borrower) incurred by the
Subsidiaries pursuant to this subsection 6.01(v) does not exceed $40,000,000 at
any one time outstanding and (iv) such Indebtedness shall have a maturity date
at least 91 days after the Maturity Date and shall require no scheduled or other
mandatory payment of principal (including any payment at the option of the
holders of such Indebtedness and any payment pursuant to a sinking fund
obligation, but excluding any payment required upon the occurrence of a change
in control, however defined in the documents governing such Indebtedness) prior
to the 91st day following the Maturity Date; and
 
(w)            unsecured Indebtedness incurred by any Loan Party or any of their
Subsidiaries; provided, that (i) at the time of the incurrence of such
Indebtedness, both before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing, (ii) the Cash Flow Leverage
Ratio at the time of and after giving effect (including giving effect on a Pro
Forma Basis) to the incurrence of such Indebtedness shall not exceed the maximum
Cash Flow Leverage Ratio then permitted by Section 6.12, (iii) such Indebtedness
shall be expressly subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent and (iv) such Indebtedness shall have a
maturity date at least 91 days after the Maturity Date and shall require no
scheduled or other mandatory payment of principal (including any payment at the
option of the holders of such Indebtedness and any payment pursuant to a sinking
fund obligation, but excluding any payment required upon the occurrence of a
change in control, however defined in the documents governing such Indebtedness)
prior to the 91st day following the Maturity Date.”

 
3

--------------------------------------------------------------------------------

 
 

  2.7 Article VI, Section 6.02(j) is hereby amended by deleting it in its
entirety and replacing it with the following:

 
“(j)           any Lien existing on any property or asset prior to the
acquisition thereof by the Parent or any Subsidiary or existing on any property
or asset of any person that becomes a Subsidiary, or is merged with, or
consolidated into, any Loan Party or any Subsidiary, after the date hereof prior
to the time such person becomes a Subsidiary, or is merged with or consolidated
into any Loan Party or any Subsidiary; provided that (i) such Lien is not
created in contemplation of, or in connection with, such acquisition or such
person becoming a Subsidiary, or being merged with or consolidated into any Loan
Party or any Subsidiary, as the case may be, (ii) such Lien does not apply to
any other property or asset of the Parent or any Subsidiary and (iii) such Lien
secures only those obligations which it secures on the date of such acquisition
or the date such person becomes a Subsidiary, or is merged with or consolidated
into any Loan Party or any Subsidiary, as the case may be, and extensions,
renewals and replacements thereof permitted by this Agreement;”
 

  2.8  Article VI, Section 6.02(y) is hereby amended by deleting “Section
6.01(t)” at the end of such section and replacing it with “Section 6.01(s)”.    
    2.9  Article VI, Section 6.02(z) is hereby amended by deleting the “and”
after the “;” at the end of such section.         2.10  Article VI, Section
6.02(aa) is hereby amended by deleting the “.” at the end of such section and
replacing it with “; and”.         2.11  Article VI, Section 6.02 is hereby
amended by adding the following new subsection at the end thereof:

 
“(bb)       Liens deemed to exist by reason of (x) any encumbrance or
restriction (including put and call arrangements) with respect to any joint
venture or similar arrangement or (y) any encumbrance or restriction imposed by
any contract for the sale by the Parent or any of the Subsidiaries of any of the
Equity Interests of its subsidiaries, or any business unit or division or assets
permitted pursuant to this Agreement.”
 

  2.12  Article VI, Section 6.04(a) is hereby amended by deleting it in its
entirety and replacing it with the following:

 
“(a) (i) investments by the Parent and the Subsidiaries existing on the date
hereof in the Equity Interests of the Subsidiaries and (ii) additional
investments by the Parent and the Subsidiaries in the Equity Interests of
persons that are Subsidiaries at the time such investments are made (including
Subsidiaries organized after the date hereof by the Parent or existing
Subsidiaries); provided that (A) any such Equity Interests held by a Loan Party
shall, subject to the limitations applicable to Equity Interests of a Foreign
Subsidiary referred to in the definition of the term “Guarantee and Collateral
Requirement”, be pledged as required by the Security Agreement and (B) with
respect to investments by Loan Parties in Subsidiaries (other than New
Subsidiaries, Designated HMO Subsidiaries, Designated Insurance Subsidiaries,
HMO Subsidiaries, Insurance Subsidiaries and Joint Ventures) that are not Loan
Parties (determined without regard to any write-downs or write-offs of such
investments), at the time of such investment, the Cash Flow Leverage Ratio both
at the time of and after giving effect to (including giving effect on a Pro
Forma Basis) each such investment shall be at least 0.25 to 1.00 less than the
maximum Cash Flow Leverage Ratio then permitted by Section 6.12;”

 
4

--------------------------------------------------------------------------------

 
 
2.13            Article VI, Section 6.04(h) is hereby amended by deleting it in
its entirety and replacing it with the following:
 
“(h)    any Loan Party or any of the Subsidiaries may acquire all or a
substantial portion of the assets of a person or line of business of such
person, or greater than 50% of the Equity Interests of a person (referred to
herein as the “Acquired Entity”); provided that (i) such acquisition was not
preceded by an unsolicited tender offer for such Equity Interests by, or proxy
contest initiated by, Parent or any Subsidiary; (ii) the Acquired Entity shall
constitute a business permitted by Section 6.08; (iii) the Acquired Entity, if
any, is organized under the laws of the United States of America or any State
thereof or Puerto Rico or the District of Columbia and at least 80% of the
consolidated gross operating revenues of such Acquired Entity for the most
recently completed period of twelve months were derived from domestic operations
in the United States of America, any State thereof or Puerto Rico or the
District of Columbia; and (iv) at the time of such acquisition (A) both before
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and the sum of (x) unrestricted and unencumbered cash
maintained by the Loan Parties and (y) the aggregate Available Revolving
Commitments shall not be less than $50,000,000; (B) the Parent would be in Pro
Forma Compliance; (C) the Cash Flow Leverage Ratio at the time of and after
giving effect (including giving effect on a Pro Forma Basis) to such acquisition
shall be at least 0.25 to 1.00 less than the maximum Cash Flow Leverage Ratio
then permitted by Section 6.12; and (D) the consolidated EBITDA of the Acquired
Entity (determined in a manner substantially similar to the manner of
determination of the Consolidated EBITDA of the Parent) for the most recently
completed period of four consecutive fiscal quarters ending prior to such
acquisition shall not exceed the amount equal to the quotient obtained by
dividing (x) Consolidated EBITDA of the Parent for the most recently completed
period of four consecutive fiscal quarters for which financial statements shall
have been delivered to the Administrative Agent, calculated on a Pro Forma Basis
in respect of such acquisition, by (y) four; and (iv) the Parent shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Parent confirming compliance with subclauses (i) through (iii) above,
together with all relevant financial information for the Acquired Entity and
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in subclause (iii) above (any acquisition of an Acquired Entity
meeting all the criteria of this clause being referred to herein as a “Permitted
Acquisition”);”
 
2.14            Article VI, Section 6.04(t) is hereby amended by deleting it in
its entirety and replacing it with the following:
 
“(t)     investments by any Subsidiary in any other Subsidiary; provided that
such investments may not be made at any time after the occurrence and during the
continuance of a Default or Event of Default, provided, further, that the Cash
Flow Leverage Ratio at the time of and after giving effect (including giving
effect on a Pro Forma Basis) to each such investment shall be at least 0.25 to
1.00 less than the maximum Cash Flow Leverage Ratio then permitted by Section
6.12.”

 
5

--------------------------------------------------------------------------------

 
 

  2.15 Article VI, Section 6.04(w) is hereby amended by deleting the “and” after
the “;” at the end of such section.         2.16 Article VI, Section 6.04(x) is
hereby amended by deleting the “.” at the end of such section and replacing it
with “; and”.         2.17 Article VI, Section 6.04 is hereby amended by adding
the following new subsection at the end thereof:

 
“(y)    investments in Joint Ventures, provided, however, the Cash Flow Leverage
Ratio at the time of and after giving effect (including giving effect on a Pro
Forma Basis) to each such investment shall be at least 0.25 to 1.00 less than
the maximum Cash Flow Leverage Ratio then permitted by Section 6.12.”
 

  2.18 Article VI, Section 6.05(a) is hereby amended by deleting it in its
entirety and replacing it with the following:

 
“(a)  Merge into or consolidate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of any
Borrower, or any Equity Interests of any Borrower, or less than all of the
Equity Interests of any Subsidiary (other than a Borrower), or purchase, lease
or otherwise acquire (in one transaction or a series of transactions) all or any
substantial part of the assets of any other person, except that (i) the Parent
and any Subsidiary may purchase and sell inventory machinery, equipment and
other tangible assets and Permitted Investments in the ordinary course of
business, (ii) if at the time thereof and immediately after giving effect
thereto no Default or Event of Default shall have occurred and be continuing
(1) any Subsidiary or Joint Venture (other than a Borrower) may merge into, or
consolidate or amalgamate with, or purchase or acquire the assets of (or engage
in a disposition to) a Loan Party in a transaction in which such Loan Party is
the surviving corporation, (2) any Subsidiary or Joint Venture (other than a
Borrower) may merge into, or consolidate or amalgamate with, any other
Subsidiary or Joint Venture in a transaction in which the surviving entity is a
Subsidiary (provided that if any party to any such transaction is a Loan Party,
the surviving entity of such transaction shall be a Loan Party) and (3) the Loan
Parties and the Subsidiaries may make Permitted Acquisitions, (iii) the HMO
Subsidiaries and the Insurance Subsidiaries may merge into, or consolidate or
amalgamate with, or purchase or acquire the assets of (or engage in a
disposition to) any other HMO Subsidiary, Insurance Subsidiary or Subsidiary of
an HMO Subsidiary or Insurance Subsidiary and (iv) any Subsidiary or Joint
Venture that is not a Loan Party may merge into, or consolidate or amalgamate
with, or purchase or acquire the assets of (or engage in a disposition to) any
Subsidiary or Joint Venture that is not a Loan Party.”
 

  2.19 Article VI, Section 6.05(b)(ii) is hereby amended by deleting the
reference to “6.05(c)” and replacing it with “6.05(b)” and by deleting the “and”
after the “;” at the end of such section.

 

  2.20 Article VI, Section 6.05(b)(iii) is hereby amended by deleting the “.” at
the end of such section and replacing it with “; and”.

 
 
6

--------------------------------------------------------------------------------

 
 
 
2.21           Article VI, Section 6.05(b) is hereby amended by adding the
following new subsection at the end thereof:
 
   “(iv)           Asset Sales by the Parent or any of its subsidiaries to Joint
Ventures permitted pursuant to Section 6.04(y) and Asset Sales of Equity
Interests in Joint Ventures, provided, however, the Cash Flow Leverage Ratio at
the time of and after giving effect (including giving effect on a Pro Forma
Basis) to such Investment shall be at least 0.25 to 1.00 less than the maximum
Cash Flow Leverage Ratio then permitted by Section 6.12.”
 
2.22           Article VI, Section 6.06(b) is hereby amended by deleting it in
its entirety and replacing it with the following:
 
“(b)           Enter into, incur or permit to exist any agreement or other
arrangement (other than, in the case of any HMO Subsidiary, Joint Venture or any
Insurance Subsidiary, with a Governmental Authority regulating such Subsidiary)
that prohibits, restricts or imposes any condition upon (i) the ability of any
Loan Party to create, incur or permit to exist any Lien upon any of its property
or assets, or (ii) the ability of any Subsidiary (other than an HMO Subsidiary
or an Insurance Subsidiary) to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to any Loan
Party or to Guarantee Indebtedness of any Loan Party; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (B) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (C) clause
(i) above shall not apply to (x) customary provisions in leases and other
contracts restricting the assignment thereof, (y) any Lien permitted by
Section 6.02 or any document or instrument governing any such permitted Lien if
such restrictions or conditions apply only to the property or assets subject to
such permitted Lien and (z) Swap Agreements, (D) customary restrictions and
conditions contained in agreements relating to purchase money indebtedness for
property acquired, Synthetic Lease Obligations and Capital Lease Obligations
permitted pursuant to Section 6.01(e) that impose restrictions on the property
so acquired or subject to such obligations, (E) any agreement, license or other
instrument of Person acquired by or merged or consolidated or amalgamated with,
or into, any Loan Party or any Subsidiary in existence at the time of such
merger, consolidations or amalgamation (but in any such case not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person or the properties or assets of any Person other than the Person and
its subsidiaries, or the property or assets of the Person and its subsidiaries
so acquired, and (E) customary provisions in any joint venture agreement or
similar agreement to the extent prohibiting the pledge of the Equity Interests
of such Joint Venture.”
 
2.23           Article VI, Section 6.08(a) is hereby amended by deleting the
text in the parenthetical and replacing it with “including, without limitation,
establishment of clinics, Wholly-Owned Insurance Subsidiaries and HMO
Subsidiaries”.
 
2.24           Article VI, Section 6.08(b) is hereby amended by deleting it in
its entirety and replacing it with the following:
 
“(b)           Form or acquire any Foreign Subsidiary (other than formation of a
Wholly-Owned Insurance Subsidiary) or permit any person other than a Loan Party
to own any Equity Interests of any Loan Party.”

 
7

--------------------------------------------------------------------------------

 
 
                              2.25            Article VI, Section 6.10(a) is
hereby amended by deleting the phrase “the greater of (i) “$65,000,000 and (ii)”
and deleting “1.0%” and replacing it with “1.75%”.
 
                              2.26            Article VI, Section 6.12 is hereby
amended by deleting “2.25 to 1.00” and replacing it with “2.75 to 1.00”.
 

    SECTION 3. Representations and Warranties.  Each of the Borrowers hereby
represents and warrants as follows:
 
     

3.1   As of the date hereof, and after giving effect to this Amendment, all of
the representations and warranties contained in the Credit Agreement are true
and correct in all material respects, except to the extent (a) such
representations and warranties specifically relate to an earlier date, in which
case, such representations and warranties shall be true and correct as of such
earlier date and (ii) that any Schedule relating to any such representation and
warranty was not required to be updated pursuant to the terms of the Credit
Agreement (it being understood that the Administrative Agent has not requested
any such update); provided that, in each case, such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.
 
3.2   The execution, delivery and performance by each of the Borrowers of this
Amendment is within such Borrower’s corporate powers, has been duly authorized
by all necessary corporate action, requires no action by or in respect of, or
filing with, any governmental body, agency or official, and does not contravene
or constitute a default under, (i) each of the Borrower’s certificate of
incorporation, as amended, or by-laws or (ii) any provision of applicable law or
regulation or any contractual restriction, judgment, order, injunction, decree
or other instrument binding on either of the Borrowers.
 
3.3   This Amendment has been duly executed and delivered by each of the
Borrower.  This Amendment is a legal, valid and binding obligation of each of
the Borrowers and is enforceable against such Borrower in accordance with its
terms, except as the enforcement hereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally or to general principles of equity.
 
3.4   After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing under any of the Loan Documents or will be triggered
by the execution, delivery or performance of this Amendment or the consummation
of the transactions contemplated hereby.
 
SECTION 4.   Conditions Precedent to Effectiveness.  This Amendment shall be
effective (the “First Amendment Effective Date”) upon the satisfaction of the
following:
 
4.1   (a) This Amendment shall have been duly executed and delivered by each of
the Borrowers, the Administrative Agent, and the Required Lenders and (b) the
Consent and Reaffirmation attached hereto shall have been duly executed and
delivered by the Subsidiary Guarantors.
 
4.2   After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing under the Credit Agreement or will be triggered by
the execution, delivery or performance of this Amendment or the consummation of
the transactions contemplated hereby.
 

 
8

--------------------------------------------------------------------------------

 

4.3   The Administrative Agent shall have received, for the account of each
Lender party hereto, an amendment fee in an amount equal to the amount
previously disclosed to the Lenders.
 
4.4   The Administrative Agent shall have received payment of the Administrative
Agent’s and its affiliates’ fees and reasonable documented out-of-pocket
expenses (including reasonable documented out-of-pocket fees and expenses of
counsel for the Administrative Agent) in connection with this Amendment.
 
SECTION 5.   Reference to and Effect on the Credit Agreement
 
5.1   Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
 
5.2   Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
 
5.3   Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
 
SECTION 6.   Miscellaneous.
 
6.1   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
6.2   Headings.  The headings contained in this Amendment are solely for
convenience and shall not be used or relied upon in any manner in the
construction or interpretation of this Amendment.
 
6.3    Counterparts.  This Amendment may be executed in any number of
counterparts, each of which, when so executed and delivered, shall be deemed an
original, and all such counterparts, taken together, shall constitute one and
the same Amendment.  Delivery of an executed counterpart of a signature page to
this Amendment by electronic means shall be as effective as delivery of a
manually executed counterpart.


[Signature pages follow]

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date hereof.
 

   
THE WELLCARE MANAGEMENT GROUP, INC., as a Borrower
     
 
 
      By: /s/ Thomas L. Tran         Name: Thomas L. Tran         Title: SVP &
CFO            

 
 
 

   
WELLCARE HEALTH PLANS, INC., as a Borrower
     
 
 
      By: /s/ Thomas L. Tran         Name: Thomas L. Tran         Title: SVP &
CFO            



[Signature Page to First Amendment]
 
 

--------------------------------------------------------------------------------

 
 

   
JPMORGAN CHASE BANK, N.A., as Administrative Agent and individually as a Lender
     
 
 
      By: /s/ Robert L. Mendoza         Name: Robert L. Mendoza         Title:
Senior Vice President            



[Signature Page to First Amendment]
 
 

--------------------------------------------------------------------------------

 
 

    Name of Lender:              
Wells Fargo Bank, National Association
     
 
 
      By: /s/ Leslie Fredericks         Name: Leslie Fredericks         Title:
Senior Vice President            



 

   
For any Lender requiring a second siganture line:
     
 
 
      By: /s/         Name:         Title:            


[Signature Page to First Amendment]
 
 

--------------------------------------------------------------------------------

 
 

    Name of Lender:              
SunTrust Bank
     
 
 
      By: /s/ Mary E. Coke         Name: Mary E. Coke         Title: Vice
President            



 

   
For any Lender requiring a second siganture line:
     
 
 
      By: /s/         Name:         Title:            


[Signature Page to First Amendment]
 
 

--------------------------------------------------------------------------------

 
 

    Name of Lender:              
U.S. Bank, National Association
     
 
 
      By: /s/ Joseph M. Schnorr         Name: Joseph M. Schnorr         Title:
Vice President            

[Signature Page to First Amendment]
 
 

--------------------------------------------------------------------------------

 
 

    Name of Lender:              
UNION BANK, N.A.
     
 
 
      By: /s/ Sarah Willett         Name: Sarah Willett         Title: Vice
President            



[Signature Page to First Amendment]
 
 

--------------------------------------------------------------------------------

 
 

    Name of Lender:              
Goldman Sachs Bank USA
     
 
 
      By: /s/ Michelle Latzoni         Name: Michelle Latzoni         Title:
Authorized Signatory            

 

 

   
For any Lender requiring a second siganture line:
     
 
 
      By: /s/         Name:         Title:            

[Signature Page to First Amendment]
 
 

--------------------------------------------------------------------------------

 
 

    Name of Lender:              
Hancock Bank, as successor by merger to Whitney National Bank, N.A.
     
 
 
      By: /s/ Kenneth C. Misemer         Name: Kenneth C. Misemer         Title:
Vice President, Commercial Banking            

 

 

   
For any Lender requiring a second siganture line:
     
 
 
      By: /s/         Name:         Title:            



[Signature Page to First Amendment]
 
 

--------------------------------------------------------------------------------

 
 

   
MORGAN STANLEY BANK, N.A., as a Lender
     
 
 
      By: /s/ Penny Tsekouras         Name: Penny Tsekouras         Title:
Authorized Signatory            

 
[Signature Page to First Amendment]
 
 

--------------------------------------------------------------------------------

 

CONSENT AND REAFFIRMATION
 
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
First Amendment to the Credit Agreement dated as of August 1, 2011 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) by and
among WellCare Health Plans, Inc., The WellCare Management Group, Inc., the
financial institutions from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
which First Amendment is dated as of July 20, 2012 (the
“Amendment”).  Capitalized terms used in this Consent and Reaffirmation and not
defined herein shall have the meanings given to them in the Credit
Agreement.  Without in any way establishing a course of dealing by the
Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Credit Agreement and any
other Loan Document executed by it and acknowledges and agrees that such Credit
Agreement and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed.  All references to the Credit
Agreement contained in the above-referenced documents and herein shall be a
reference to the Credit Agreement as so modified by the Amendment.
 
Dated:  July 20, 2012
 
[Signature Page Follows]



 
 

--------------------------------------------------------------------------------

 

 
WCG HEALTH MANAGEMENT, INC.
HARMONY BEHAVIORAL HEALTH, INC.
 
 
By: /s/ Thomas L.
Tran                                                                  
By: /s/ Thomas L.
Tran                                                                               
 
Name: Thomas L. Tran
Name: Thomas L. Tran
Title: SVP & CFO
Title: SVP & CFO
 
 
 
HARMONY BEHAVIORAL HEALTH IPA, INC.
 
 
 
COMPREHENSIVE HEALTH MANAGEMENT, INC.
 
 
 
By: /s/ Thomas L.
Tran                                                                  
By: /s/ Thomas L.
Tran                                                                               
 
Name: Thomas L. Tran
Name: Thomas L. Tran
Title: SVP & CFO
Title: SVP & CFO
 
 
 
HARMONY HEALTH SYSTEMS, INC.
 
 
 
WELLCARE PHARMACY BENEFITS MANAGEMENT, INC.
 
 
 
By: /s/ Thomas L.
Tran                                                                  
By: /s/ Thomas L.
Tran                                                                                
Name: Thomas L. Tran
Name: Thomas L. Tran
Title: SVP & CFO
Title: SVP & CFO
 
 
 
 
WELLCARE SPECIALTY PHARMACY, INC.
 
 
 
 
By: /s/ Thomas L.
Tran                                                                  
 
Name: Thomas L. Tran
 
Title: SVP & CFO
 




